UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7320



JAMES MICHAEL LEFAIVRE,

                                           Petitioner - Appellant,

          versus


ALEXANDER M. FRANCIS; ATTORNEY GENERAL FOR THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
2112-AMD)


Submitted:   November 18, 1999         Decided:     November 24, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Michael Lefaivre, Appellant Pro Se. Ann Norman Bosse, Jason
Trumpbour, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Michael Lefaivre appeals the district courts order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See Lefaivre v. Francis, No. CA-99-

2112-AMD (D. Md. Aug. 31, 1999).*    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 27, 1999, the district court’s records show that it was
entered on the docket sheet on August 31, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2